 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                         Case No. 1:21-cv-000536-DAD-SAB

12                     Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                            TO CLOSE CASE AND ADJUST DOCKET
13             v.                                           TO REFLECT VOLUNTARY DISMISSAL

14   THE SHERWIN-WILLIAMS COMPANY,                          (ECF No. 9)

15   et al.,

16                     Defendants.

17

18             This action was filed on March 30, 2021. (ECF No. 1.) On May 10, 2021, Plaintiff filed

19 a notice of voluntary dismissal with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
20 Civil Procedure.

21             “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the

                                                        1
 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 3          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 4 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 11, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
